UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0167 Expires:October 31, 2013 Estimated average burden hours per response1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-1415952 WILLOW CREEK ENTERPRISES INC. (Exact name of registrant as specified in its charter) Central Plaza, Suite 4703 18 Harbour Road, Wanchai, HongKong Telephone: -6288 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, par value $0.00025 (Title of each class of securities covered by this Form) Not applicable (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)o Rule 12g-4(a)(2) x Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) o Rule15d-6o Approximate number of holders of record as of the certification or notice date: 22 1 Pursuant to the requirements of the Securities Exchange Act of 1934 Willow Creek Enterprises Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 27, 2013 By: Larry Eastland, President Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 2
